DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/11/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of an antenna module for a wireless communication apparatus configured to communicate with a terminal, the antenna module comprising: a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through; a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and each radiating structure being configured to radiate signals through the top face portion of the radiating structure; and a plurality of communication chips coupled to a second side of the member, each communication chip of the plurality of communication chips electrically connected to the conductive pattern to supply electric signals to at least two radiating structures of the plurality of radiating structures to radiate signals, wherein the first feeding portion and the second feeding portion are configured to support the top face portion spaced apart from the insulator plate, wherein each 
                Nogami (US 2013/0050028) and Gevargiz (US 2008/0030422) are all cited as teaching some elements of the claimed invention including an insulator plate, a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, a plurality of metal structures, and a first feeding portion.
               However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 6, patentability exists, at least in part, with the claimed features of a wireless communication apparatus for communicating with a terminal using an antenna module, the wireless communication apparatus comprising: a power supply; and an antenna module, wherein the antenna module comprises: a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and each radiating structure being configured to radiate signals through the top face portion of the radiating structure, and a plurality of communication chips coupled to a second side of the member, each communication chip of the plurality of communication chips electrically connected to the conductive pattern to supply electric signals to at least two radiating structures of the plurality of radiating structures to radiate signals, wherein the first feeding portion and the second feeding portion are 
               Nogami and Gevargiz are all cited as teaching some elements of the claimed invention including an insulator plate, a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, a plurality of metal structures, and a first feeding portion.
               However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 11, patentability exists, at least in part, with the claimed features of an antenna module for a wireless communication apparatus configured to communicate with a terminal, the antenna module comprising: a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through; a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and wherein the first feeding portion and the second feeding portion of each radiating structure are configured to maintain the top face portion spaced apart from the insulator plate; and a plurality of communication chips coupled to a second side of the member, wherein a first communication chip of the plurality of communication chips is connected to a first part of the conductive pattern to supply first electric signals to both of a first radiating structure and a second radiating structure of the plurality of 
                 Nogami and Gevargiz are all cited as teaching some elements of the claimed invention including an insulator plate, a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, a plurality of metal structures, and a first feeding portion.
               However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/DAVID E LOTTER/Examiner, Art Unit  2845